DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.


Allowable Subject Matter
Claims 28-49, 87-108, 119-121 and 123-126, as amended by the Examiner’s Amendment in the Notice of Allowance mailed on 04 October 2021, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest intra alia
With respect to claims 28 and 87, a device and method for administering phototherapy comprising a handheld probe optically connected to a coherent light generator via a fiber optic cable, an optical box at a distal end of a shaft comprising an internal diffusing lens and an external emission lens, wherein the optical box is angled with respect to the shaft and forms a closed tip.
With respect to claims 40 and 99, a device and method for administering phototherapy comprising a handheld probe wherein the handheld probe comprises a shaft and an optical box at a distal end of the shaft the shaft having a constant diameter along at least a portion of an axial length of the shaft, the optical box having a diameter that increases from a proximal end of the optical box to a distal end of the optical box, and wherein the handheld probe further comprises a cooling structure.
With respect to claims 119 and 120, a device and method for administering phototherapy comprising a handheld probe wherein the handheld probe comprises an optical box at a distal end of a shaft and the fiber optic cable extending through the shaft to the optical box, the optical box including an emission lens that is angled with respect to a central axis of the optical box, the optical box forming a closed tip.
The closest prior art of record is Gertner et al. (US 2006/0167531), which discloses a phototherapy handheld probe comprising an optical fiber wherein the handheld probe comprises a shaft and optical box of constant diameter, as explained in the final Office action mailed 08 June 2021, and Van Valen et al. (US 2013/0085485), which discloses a phototherapy handheld probe comprising a shaft of constant diameter (casing, Fig. 5 #550), an optical fiber (Fig. 5 #520), and a detachable energy delivery apparatus (Fig. 5 #590) with an open ring to which a padded ring (Fig. 5 #592) is attached for contacting tissue [par. 0031].  While Gertner and Van Valen disclose various aspects of the claimed invention there is not motivation to either enclose the open ring taught by Van Valen with an angled lens or configure the hollow tube of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792   
10 March 2022